[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-11951             APRIL 5, 2012
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________         CLERK

                            D.C. Docket No. 2:10-cv-00127-LGW-JEG



DARRYL SOLOMON HOPE,

lllllllllllllllllllllllllllllllllllllll                               Plaintiff-Appellant,

                                               versus

BUREAU OF PRISONS,
WARDEN ANTHONY HAYNES,
FCI Jesup, Georgia,
DIRECTOR OF PRISONS HARLEY LIPPIN,
U.S. DEPARTMENT OF JUSTICE,
ROBERT A. BUTTERWORTH, et al.,

llllllllllllllllllllllllllllllllllllllll                          Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (April 5, 2012)
Before CARNES, BARKETT, and ANDERSON, Circuit Judges.

PER CURIAM:

      Darryl Hope, a federal prisoner proceeding pro se, appeals from the district

court’s dismissal of his civil rights action brought against various defendants

under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388, 91 S.Ct. 1999 (1971). He contends the district court erred when it

dismissed his complaint for failure to state a claim under the Prison Litigation

Reform Act, 28 U.S.C. § 1915A(a). He also contends that the district court abused

its discretion when it denied his motion to amend his complaint and denied his

request for injunctive relief.

                                          I.

      Hope filed a Bivens claim against the Department of Justice, the Bureau of

Prisons, United States Attorney General Eric Holder, Florida Attorney General

Robert Butterworth, former Bureau of Prisons Director Harley Lippin, and Warden

Anthony Haynes. In his complaint, Hope alleged that the law libraries at the

federal prisons where he was incarcerated were insufficient to allow him to

meaningfully challenge two convictions under Florida law because the libraries

lacked state law materials. He asserted that the lack of access to Florida legal

materials violated his constitutional right to access the courts, was an ongoing

                                          2
problem, and had led to the denial of multiple motions for post-conviction relief.

His complaint sought declaratory, injunctive, and monetary relief. After filing the

complaint, but before any defendant filed a response, Hope filed a motion to

amend his complaint to add a claim under the Federal Tort Claims Act, 28 U.S.C.

§ 1346, against the United States. He sought to allege that he had been subjected

to a retaliatory prison transfer resulting in the loss of some of his personal

property.

      A magistrate judge screened the complaint under 28 U.S.C. § 1915A(a) and

issued a report that recommended the district court dismiss the complaint. The

report concluded that Hope had made no factual allegations against the named

officials, apparently seeking to hold them liable based solely on their supervisory

positions. It also concluded that the federal agencies were not proper defendants

in a Bivens action, and Hope had not met his burden of persuasion to obtain

injunctive relief. The magistrate judge recommended denying Hope’s motion to

amend his complaint because the FTCA claim was unrelated to the allegations in

the complaint. Hope filed objections to the report in which he conceded that he

could not assert Bivens claims against the Department of Justice and the Bureau of

Prisons and conceded that his FTCA claim for the loss of his property was

unrelated to his civil rights claims. He then filed a motion to amend his complaint

                                           3
to assert a second FTCA claim against the United States based on allegations

already in the complaint.

      The district court overruled Hope’s objections and adopted the magistrate

judge’s report and recommendations. The court also denied Hope’s second

motion to amend because it concluded that access-to-courts claims could not be

brought against the United States under the FTCA. Hope filed a motion for

reconsideration, which the court denied, and he then filed this appeal.

                                           II.

      We review de novo the district court’s dismissal of a claim for failure to

state a claim under 28 U.S.C. § 1915(A)(b)(1) using the same standards that

govern dismissal under Federal Rule of Civil Procedure 12(b)(6). Leal v. Ga.

Dep’t of Corr., 254 F.3d 1276, 1278–79 (11th Cir. 2001). We “accept[] the

allegations in the complaint as true and constru[e] them in the light most favorable

to the plaintiff.” Timson v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008). The

complaint must allege facts that, if true, “state a claim to relief that is plausible on

its face,” but conclusory statements alone are insufficient. Ashcroft v. Iqbal, 556

U.S. 662, __, 129 S.Ct. 1937, 1949 (2009) (quotation marks omitted). We

construe pro se pleadings liberally, Bingham v. Thomas, 654 F.3d 1171, 1175

(11th Cir. 2011), but pro se litigants must still conform to procedural rules, Albra

                                            4
v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      We review for abuse of discretion a district court’s decision to deny a

motion to amend a complaint. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1312

(11th Cir. 2009). We also review for abuse of discretion the district court’s order

denying an injunction, “but we examine de novo the district court’s underlying

legal conclusions on which the denial is based.” Grigsby & Assocs., Inc. v. M

Sec. Inv., 664 F.3d 1350, 1352 (11th Cir. 2011). When a party invites error, we do

not review that error on appeal. United States v. Harris, 443 F.3d 822, 823–24

(11th Cir. 2006).

                                         III.

      We do not review Hope’s contentions that the court erred in denying his

first motion to amend because he invited any error by conceding in his objections

to the magistrate judge’s report that the first FTCA claim was unrelated. And the

court did not abuse its discretion by denying Hope’s second motion to amend his

complaint because it correctly concluded that constitutional tort claims may not be

brought under the FTCA. See F.D.I.C. v. Meyer, 510 U.S. 471, 478, 114 S.Ct.

996, 1002 (1994) (“[T]he United States simply has not rendered itself liable under

[the FTCA] for constitutional tort claims.”).

      Next, if the district court’s dismissal of the Bivens claims against the

                                          5
Department of Justice and the Bureau of Prisons was error, it was invited error.

Hope conceded in his objections to the magistrate judge’s report that he could not

assert Bivens claims against those two federal agencies. Therefore we do not

review that issue on appeal.

       The district court did not err by dismissing Hope’s claims against the

individual defendants. Hope’s complaint focuses on the individual defendants’

roles overseeing the law libraries and the prisons in general. In a Bivens claim,

supervisors are liable for an alleged constitutional violation only if they personally

participate in it or if their actions cause the violation. Gonzalez v. Reno, 325 F.3d

1228, 1234 (11th Cir. 2003). The closest Hope’s complaint comes to that kind of

allegation about any of the individual defendants is an allegation that Warden

Haynes did not investigate his claims of innocence. He alleges nothing that if true

would demonstrate that any of the individual defendants were personally

responsible for or causally connected to the supposed constitutional violation

created by the prison libraries’ alleged deficiencies.1

       And the district court did not abuse its discretion when it denied Hope



       1
            Supervisor liability under 42 U.S.C. § 1983 is essentially the same as under Bivens. See
Doe v. Sch. Bd. Broward Cnty., Fla., 604 F.3d 1248, 1266 (11th Cir. 2004). Thus, even if we
construe the Bivens claim against Florida Attorney General Butterworth as a claim under § 1983,
it still fails for the same reason.

                                                 6
injunctive relief. A party seeking a preliminary injunction is required to show,

among other things, “a substantial likelihood of success on the merits.” Keeton v.

Anderson-Wiley, 664 F.3d 865, 868 (11th Cir. 2011). The district court correctly

concluded that Hope’s claim could not succeed on its merits.

      AFFIRMED.




                                         7